Per Curiam,
This is an appeal from an order dismissing a petition to permit a contest of an election held November 8,1921, for the office of tax collector in a borough of Warren *353County. In its order, the court below states: “We are of opinion tbat the petition in tbis case in entirely insufficient to warrant tbe......court in proceeding further with tbe investigation”; after carefully considering tbe averments of tbe petition in question, we agree with tbis conclusion. While a court should not be captious in viewing petitions of tbe character of tbe one here involved, yet a complaint of an undue election or a false return must be stated with clearness and precision, and tbe petitioners held to tbe exercise of due diligence to ascertain and specify tbe facts which, if sustained by proof, would require tbe court to set aside tbe result of tbe election. It was well said by Judge Allison in Weaver v. Given, 6 Pbila. 65, tbat “Tbe court will not grope in tbe dark, or follow a contestant on a fishing expedition, in tbe hope of being able to find enough to enable him by tbe investigation to make out bis case.” Here, tbe particular averments fail to carry conviction tbat, if proved, tbe result of tbe election would be changed; and petitioners state only a belief tbat, if tbe matters complained of bad not occurred, their candidate would have been elected instead of her opponent, — not their ability or expectation to so prove. Moreover, fraud is not alleged, or tbat tbe presence of others than tbe election board at tbe count caused any error in tbe result. There is no attempt to state definitely tbe number of ballots involved as improperly marked, or to aver facts from which it might be fairly inferred tbat ballots similarly marked were not rejected as to all candidates, or tbat, if so rejected, what tbe net result would be. It is not necessary, under tbe circumstances, to decide whether tbe ballots complained of were correctly marked.
Tbe assignments of error are overruled and tbe order is affirmed.